Citation Nr: 1826903	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1981 to October 1982.  The appellant is the Veteran's estranged spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 and November 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant requested a hearing in her September 2014 VA Form 9.  The Veteran and the appellant were scheduled for a hearing in August 2015, but did not appear.  She has not asserted good cause for missing the hearing, and the hearing request is considered withdrawn.  38 C.F.R. § 20.702(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations.  Simultaneously contested claim refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. 20.3(p).  Under 38 C.F.R. § 19.100, all interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  Under 38 C.F.R. § 19.101, upon the filing of a Notice of Disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the Statement of the Case.  Under 38 C.F.R. § 19.102, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  

In this case, the contested claims procedures have not been fully met.  In August 2014, the appellant was issued a copy of the Statement of the Case.  And in September 2014, the appellant's Substantive Appeal, VA Form 9, was received by the RO.  The Board notes, however, that a copy of the Statement of the Case and a copy of the Substantive Appeal (or summary of the content) was not provided to the Veteran.  The Board notes that the Veteran has not been provided with an opportunity to review that evidence.  

The Board also notes that there are no financial status forms of record from the Veteran, and the most recent report of the appellant's income and expenses (VA Form 21-0788) was provided in November 2013.  In light of the foregoing, the Board finds that a current and more thorough accounting of the income and expenses of the appellant and the Veteran is necessary in this matter.  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that all contested claims procedures have been followed.  Specifically, the Veteran should be furnished a copy of the August 2014 Statement of the Case, and a copy of the appellant's Substantive Appeal, or the content of the Substantive Appeal, and should be afforded the opportunity to respond thereto.  

2. Furnish the appellant VA Form 21-0788, and request that she provide up-to-date information as to her respective income, net worth, and expenses since November 2013, as well as all supporting documents for all relevant periods, including any documentation pertaining to court-ordered spousal support, as identified in March 2013 correspondence and March 2013 VA Form 21-0788.  

3. Furnish the Veteran VA Form 21-0788 and request that he provide information on such forms as to his respective income, expenses, and assets, since May 2011, as well as all supporting documents.  

4. Then, after taking any additional development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the appellant and the Veteran.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




